Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, the Amendment and Applicants’ Arguments/Remarks, all filed 2 September 2021 are acknowledged.
	Claims 1-2 are currently pending.  Claims 1-2 have been amended.  Claims 1-2 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 September 2021 has been entered.
	
Withdrawn Rejections
3.	Applicants’ arguments, filed 2 September 2021, with respect to the 35 U.S.C. 112(a) and 112(b) Rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 112(b) Rejections of claims 1-2 have been withdrawn. 


Modified Rejections
Claim Rejections-35 U.S.C.  103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5	Claims 1-2 are rejected under 35 U.S.C. 103 as being obvious over Ochomogo et al. (U.S. Patent Application Publication No. 2006/0269441).
	 Ochomogo et al. teach a nanosilica-based food contact sanitizer.  See title. Nanoparticle silica Pickering emulsions comprise an aqueous suspension of colloidal silica mixed with a quaternary ammonium biocide.  See abstract.  Figure 2 demonstrates a negatively charged silica core and positively charged quaternary ammonium shell.  The quaternary ammonium compound may be of the general formula (R1R2R3R4)N+X- wherein each of R1, R2, R3, and R4 are independently selected from alkyl, aryl, alkylaryl groups comprising 1 to 26 carbon atoms. The counterion X may be any salt forming anion which permits water solubility. See paragraph [0044].  The silica nanoparticles have a size range from 1 to 400 nm.  See paragraph [0040].  Ochomogo et al. teach that one or more quaternary ammonium compounds can be used.  See paragraph [0043]. Page 8 of the instant specification states “mixing a quaternary ammonium salt with only a silica precursor can produce a fixed-quat SiNP core-shell nanomaterial composite in absence of a catalyst.  When tested using spectroscopic resonance, such as infrared spectroscopic resonance, a shift would be observed since the ammonium component is bound versus unbound.  In addition, the metal oxide immobilized quaternary ammonium material should function similarly, i.e., prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It would have been well within the purview of the skilled artisan at the time the invention was filed to safely apply the composition to agricultural crop since the composition is safe to apply to surfaces that contact food.  


6.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Colloids and Surfaces B: Biointerfaces, 2011) in view of Santra (WO2010/068275) and Cook et al. (U.S. Patent No. 6,887,517).  
Song et al. teach a silica nanoparticle modified on the surface with 3-(trimethoxysilyl)-propyldimethyloctadecylammonium chloride, i.e., immobilized.  See abstract.  The nanoparticles have a diameter of 54 nm compared to the silica core of 44 nm, with a shell size of about 5 nm.  See page 652-653, Section 3.2.   Thus the layer between the core and shell is about 5 nm, which reads on about 0.1 to 2 nanometers.  The nanoparticles were dispersed in methanol solution and drop casted for testing.  See page 654, Section 3.3.  The nanoparticles have biocidal activity.  See abstract. 
Song et al. do not teach treating an agricultural crop.
Santra teaches silica based nanoformulations and methods to treat citrus canker, inhibit the growth of mold and mildew, and add nutrients to soil used for agricultural purposes.  See abstract.  The copper silica nanoparticles comprise a Cu ion loaded silica core and a Cu hydroxide/Cu oxide 
Santra do not teach quaternary ammonium compounds.
Cook et al. disclose a surface modified particle of a small organic compound attached to the surface of an inorganic particle.  See abstract.  In preferred embodiments the particle core comprises metals, inorganic oxide, minerals, pigments, and glass.  Preferably the core is aluminum oxide, iron oxide, or boehmite [AlOOH·x(H2O)].  See column 6, lines 27-45.  Compound A is preferably a small molecule comprising an anchor that reacts with the surface of the particle.  The first step of surface modification comprises reactions that form a bond between the particles and the anchor of compound A.  These bonds can be covalent, ionic, hydrogen, surface adsorption, and dipole-dipole interactions.  See column 6, lines 46-51.  The anchor is defined as a quaternary ammonium salt.  See column 7, lines 12-40.  Group 1 of compound A may comprise straight, branched, or cyclic alkyl or alkenyl chains with 1 to 6 carbon atoms.  See column 7, lines 49-67 and column 8, lines 1-26. One preferred class of particles is inorganic nanoparticles with no dimension greater than 200 nm.  See column 5, lines 9-24.  Example 5 represents a montmorillonite 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one known binding method for another (i.e., electrostatic for covalent) to control the release kinetics of the nanoparticle.  See Santra page 30.  Since Santra teaches a similar method of making the nanomaterial as found in the instant specification, i.e., acid hydrolysis and neutralization, it would have been obvious that applying this method to Song to electrostatically bind the core to the shell would result in a core shell material with a hydrophilic metal oxide core, a charge neutralization layer comprising negative hydroxyl surface charges, and a hydrophobic shell.  There would be a reasonable expectation of success because Cook et al. teach that silica cores can be effectively ionically bound to quaternary ammonium compounds.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the composition made obvious by Song, Santra and Cook to agricultural crops since Santra specifically teach that silica nanoformulations treat diseases in plants.   Since Song and Santra et al. teach core-shell bound materials, when tested using spectroscopic resonance, such as infrared spectroscopic resonance, a shift would be observed. 

Response to Arguments
	Applicants’ arguments filed 2 September 2021 have been fully considered but they are not persuasive.
7.	Applicants argued, “Ochomogo does not teach a charge neutralization layer. The negative hydroxyl surface charges from the hydrophilic core are not found in Ochomogo.”
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Thus this rejection is maintained.

8.	Applicants argued, “Song and Cook fail to teach the presently claimed composition or treating an agricultural crop.  Using the method of Santra would be improper hindsight reconstruction.” 
In response to applicants’ arguments, Cook encompasses a particle core comprising metals, inorganic oxide, minerals, pigments, and glass.  Preferably the core is aluminum oxide, iron oxide, or boehmite [AlOOH·x(H2O)].  See column 6, lines 27-45.  Thus Cook teaches metal oxides.  Compound A is preferably a small molecule comprising an anchor that reacts with the surface of the particle.  The anchor is defined as a quaternary ammonium salt.  See column 7, lines 12-40.  Cook additionally teaches that the bonds can be covalent, ionic, hydrogen, surface adsorption, and dipole-dipole interactions.  See column 6, lines 46-51.  It is not necessary for each reference to 
Thus this rejection is maintained.

Correspondence
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615